Citation Nr: 0401315	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
L4/L5 diskectomy and foraminotomy, from July 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from February 1978 until 
October 1995, with 6 months and 6 days prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the RO did not issue a VCAA notice 
letter setting forth the requirements necessary to 
successfully establish the veteran's increased rating claim.  
In this regard, the Board notes the VA Office of General 
Counsel has held that such a letter is not necessary under 
the VCAA.  VAOPGCPREC 08-2003.  However, as the case is 
otherwise being remanded for additional development a letter 
which apprises the veteran of his responsibilities with 
respect to the increased rating claim, and VA's development 
assistance, as required by Quartuccio, would be useful in 
this appeal.

The Board observes that, during the pendency of the appeal, 
the rating criteria pertaining to disabilities of the spine 
have been amended effective September 26, 2003.  See 68 Fed. 
Reg. 51454 - 51458 (Aug. 27, 2003).  The veteran has not yet 
been apprised of this change in the rating criteria, and the 
RO has not adjudicated the matter under the revised rating 
criteria.  

Finally, the Board notes that the veteran was most recently 
examined by VA in August 2001.  However, the range of motion 
findings noted on the examination report include "bending" 
of the lumbar spine to the right and left.  Such findings 
appear to refer to lateral flexion of the spine.  As such, 
there appears to be no findings which address the veteran's 
left and right rotation.  Such findings are necessary in 
order to evaluate the veteran's lumbosacral spine range of 
motion functional status under the new schedular criteria for 
rating spinal disabilities, effective September 26, 2003.  
Therefore, the veteran must be reexamined in connection with 
this appeal.  
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran of 
the types of evidence necessary to 
substantiate his increased rating claim.  
The veteran should further be apprised as 
to the division of responsibilities 
between VA and a claimant in developing a 
claim.  Such notice should also conform 
to the recent decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), as well as any other 
applicable legal precedent.

2.  Schedule the veteran for a VA spine 
examination.  The examination must 
include complete neurologic and 
orthopedic findings, to include lumbar 
spine range of motion findings on 
rotation, lateral flexion, backward 
extension, and forward flexion.  
Moreover, the examiner should note 
whether there is any additional 
limitation of function due to factors 
such as pain, weakness, fatigability, 
incoordination and pain on movement.  Any 
other necessary tests and procedures 
should be performed.  The claims file 
should be reviewed by the examiner in 
conjunction with the evaluation.  

3.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, the RO 
must readjudicate the issue on appeal, 
considering all newly submitted evidence, 
with consideration of all applicable 
rating criteria, including as effective 
prior to and from September 26, 2003, as 
appropriate. See 68 Fed. Reg. 51454 - 
51458 (Aug. 27, 2003).

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include all 
applicable rating criteria for evaluating 
the disability at issue, effective prior 
to and from September 26, 2003.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




